United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 17, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-60319
                         Conference Calendar



RICHARD MERLE SWITZER,

                                     Plaintiff-Appellant,

versus

FELICIA DUNN BURKES,

                                     Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                    USDC No. 1:02-CV-209-GURO
                       --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Richard Merle Switzer, Mississippi prisoner # 47818, appeals

the dismissal of his civil rights complaint for failure to state

a claim pursuant to FED. R. CIV. P. 12(b)(6) and, alternatively,

on the defendant’s motion for summary judgment.    He argues that

his criminal defense attorney conspired with the trial judge to

deprive him of his right to appeal his escape conviction.

     Switzer’s appeal from the denial of his 28 U.S.C. § 2254

petition is currently pending before this court.   He was granted


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-60319
                                -2-

a certificate of appealability on the issue whether counsel

rendered ineffective assistance for failing to file a direct

appeal.   See Switzer v. Mississippi, No. 04-60104 (5th Cir.

July 1, 2004) (unpublished).   Given that Switzer’s civil claims

imply the invalidity of his escape conviction and, further, that

he has not shown his conviction to have been reversed or

otherwise declared invalid, we affirm the district court’s

dismissal on the alternative basis that Switzer’s claims are

barred by Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).        See

Boyd v. Biggers, 31 F.3d 279, 283 (5th Cir. 1994); Bickford v.

Int’l Speedway Corp., 654 F.2d 1028, 1031 (5th Cir. 1981).

     The district court’s dismissal counts as a strike for

purposes of 28 U.S.C. § 1915(g).     See Adepegba v. Hammons,

103 F.3d 383, 388 (5th Cir. 1996).    We caution Switzer that once

he accumulates three strikes, he may not proceed in forma

pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger or serious physical injury.     See 28 U.S.C.

§ 1915(g).

     AFFIRMED.